 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DONNELL BLEDSOE,                                  No. 2:18-cv-2710 KJN P
12                      Plaintiff,
13          v.                                         ORDER REFERRING CASE TO POST-
                                                       SCREENING ADR PROJECT AND
14   SGT. MARTINEZ, et al.,                            STAYING CASE FOR 120 DAYS
15                      Defendants.
16

17          Plaintiff is a former county inmate, proceeding without counsel. Defendants have

18   answered the complaint.

19          The undersigned is referring all post-screening civil rights cases filed by pro se inmates to

20   the Post-Screening ADR (Alternative Dispute Resolution) Project in an effort to resolve such

21   cases more expeditiously and less expensively. Defense counsel from the Office of the California

22   Attorney General agreed to participate in this pilot project. No defenses or objections shall be

23   waived by a defendant’s participation.

24          As set forth in the screening order, plaintiff has stated a potentially cognizable civil rights

25   claim. Thus, the court stays this action for a period of 120 days to allow the parties to investigate

26   plaintiff’s claims, meet and confer, and then participate in a settlement conference.

27   ////

28   ////
                                                       1
 1            There is a presumption that all post-screening civil rights cases assigned to the

 2   undersigned will proceed to settlement conference.1 However, if after investigating plaintiff’s

 3   claims and speaking with plaintiff, defense counsel in good faith finds that a settlement

 4   conference would be a waste of resources, defense counsel may move to opt out of this pilot

 5   project.

 6            By filing the attached notice within thirty days, plaintiff shall indicate his preference to

 7   appear in person or by videoconference, if available. Failure to timely file such notice will result

 8   in the case being set for the prisoner’s in person attendance.

 9            Within thirty days, counsel for defendant shall contact this court’s Courtroom Deputy,

10   Alexandra Waldrop, at (916) 930-4187, to schedule the settlement conference. If difficulties arise

11   in scheduling the settlement conference due to the court’s calendar, the parties may seek an

12   extension of the initial 120 day stay.

13            Once the settlement conference is scheduled, at least seven days prior to conference, the

14   parties shall submit to the assigned settlement judge a confidential settlement conference

15   statement. The parties’ confidential settlement conference statement shall include the following:

16   (a) names and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a

17   short procedural history; (d) an analysis of the risk of liability, including a discussion of the

18   efforts made to investigate the allegations; and (e) a discussion of the efforts that have been made

19   to settle the case.

20            In accordance with the above, IT IS HEREBY ORDERED that:
21            1. This action is stayed for 120 days to allow the parties an opportunity to settle their

22   dispute before the discovery process begins. Except as provided herein or by subsequent court

23   order, no other pleadings or other documents may be filed in this case during the stay of this

24   action. The parties shall not engage in formal discovery, but the parties may elect to engage in

25   informal discovery.

26   ////
27

28   1
         If the case does not settle, the court issue a discovery and scheduling order.
                                                           2
 1             2. Within thirty days from the date of this order, plaintiff shall file the attached notice,

 2   informing the court as to the preference for appearance at the settlement conference.

 3             3. Within thirty days from the date of this order, counsel for defendant shall contact this

 4   court’s Courtroom Deputy, Alexandra Waldrop, at (916) 930-4187, to schedule the settlement

 5   conference.

 6             4. At least seven days prior to the settlement conference, each party shall submit a

 7   confidential settlement conference statement, as described above, to the judge assigned for

 8   settlement.

 9             5. If a settlement is reached at any point during the stay of this action, the parties shall file

10   a Notice of Settlement in accordance with Local Rule 160.

11             6. The parties remain obligated to keep the court informed of their current address at all

12   times during the stay and while the action is pending. Any change of address must be reported

13   promptly to the court in a separate document captioned for this case and entitled “Notice of

14   Change of Address.” See L.R. 182(f).

15   Dated: March 3, 2020
16

17

18

19   /bled2710.adr.post.answer

20
21

22

23

24

25

26
27

28
                                                          3
 1

 2

 3                                   UNITED STATES DISTRICT COURT

 4                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 5

 6   DONNELL BLEDSOE,                                 No. 2:18-cv-2710 KJN P
 7                      Plaintiff,
 8          v.                                        NOTICE RE: JUDGE ELECTION FOR
                                                      SETTLEMENT CONFERENCE (POST-
 9   SGT. MARTINEZ, et al.,                           SCREENING ADR PROJECT)
10                      Defendants.
11

12   1. Plaintiff indicates his preference by checking one:

13   _____ Plaintiff would like to participate in the settlement conference in person.

14          OR

15   _____ Plaintiff would like to participate in the settlement conference by video conference.

16
     DATED:
17
                                                          ________________________________
18                                                        Plaintiff or Counsel for Defendants
19

20
21

22

23

24

25

26
27

28
                                                      1
